Lively, Judge

(dissenting):

I regret to file this, my first, note of dissent. A casual reading of the statute under which these road permits are issued, discloses the reason and intent of the enactment. No one is entitled as a matter of right to such permit. They are not of the same class or kind of permits as licenses for hotels, restaurants, pool rooms, &c. A permit or license to operate on the public roads as a carrier can only be issued when the public necessity and welfare demands it. No such condition precedent applies, to the other class of licenses above referred to. Any proper person shall receive them if they desire, without reference to public necessity. The business judgment of the licensee governs in that regard. He cannot arbitrarily be refused license when he is a proper person and conforms to the requirements of the law governing other applicants. Houvouras v. City of Huntington, 90 W. Va. 245; State ex rel. Hoffman v. Town of Clendenin, decided this term., A permit or license to operate on the roads as a common carrier is quite different. The public necessity controls; and if that necessity exists and has been met and relieved, further permits to the same licensee or any other person is at an end. Full investigation is required to ascertain the public necessity, and when that is determined and the permit or license issued the recipient is placed under bond, his schedule and rates of fare are fixed, and he is required to operate under *298strict rules and regulations. A monopoly of the service may thus be created on anjr particular road, and such monopoly under strict rules as to schedule, rates, accommodation and facilities, may be beneficial and desirable. Time and experience will tell. Bearing in mind that the public welfare and necessity is the controlling factor, what have we here? Two applicants apply to the Commission for permits to operate over the same road upon the same schedule. One has been operating on the hour schedule and has applied for the half hour schedule also; the other, an untried' applicant, desires to operate on the half hour time. Á hearing is had on each application the same day. It is shown, and the Commission so finds, that public necessity and convenience required the additional service on the half hour schedule. 'Commissioner Iiiner, who heard the evidence, four days later, advised the relator or his counsel by letter, that he would be given a license to operate on the half hour schedule. But later, when the full membership of the commission goes over and considers the evidence and the situation, the conclusion of commissioner Hiner is overruled, permit having been granted to the White company for the half hour service in addition to the hour schedule. Under the statute one commissioner cannpt control. The permits must be granted by the commission. We hav.e familiar illustrations where a member of the county court or school board attempts to bind the others by his individual act. The return so states; and it is also stated in the return that there is now no public necessity nor denland for additional service. The public is now fully served, and this is a fact not controverted. The high character. integrity and administrative! ability of the members, well known throughout the State, impels belief in the existence of this controlling fact as stated in the return. It may be that relator should have been granted the half hour schedule.. It may be that the serious provocation of the letter of counsel which is termed “insulting” (and which appears in the record but not ini the opinion) produced irritation and caused the sending of commissioner Hiner’s letter, copied in the opinion, and which the return states was *299“written under the impulse of the moment and did not set forth areal reason for the refusal to grant said permit.” It may be that the provocation influenced the result. But these matters are extraneous to the controlling' question before us; and on matters so barren and unfruitful, I do not care to dispute. The opinion is based on the assumption that the Commission has already granted relator the permit, and its issuance should be compelled; by mandamus. The Commission says it has not granted this permit, and that fact is uncon-troverted.
Wliat is the result of the issuance of the writ of mandamus? The public is now adequately served by a sufficient number of conveyances running on the hour and half hour between the two points. It is immaterial in this proceeding what person or company operates them. The writ operates in presentí. By this writ additional conveyances, fourteen in number I think, wi]l be put on this road, operating on the same schedule, when no'public necessity demands them. We say by this writ that at this present time there is a public necessity and demand for these additional conveyances, so palpable and urgent that it calls for the extraordinary and harsh remedy of the writ of mandamus. Perhaps it would be wandering into the realm of speculation and fancy to say what the result may be from congested traffic, accidents, law suits, and business failures. I do not care to be a part of the efficient cause which may bring about such results. I do not believe the courts should place their judgments above that of the Commission which is in close touch with the public necessities, .and regret that I cannot join my brethren in their viewpoint.